Title: To John Adams from Edmé Jacques Genet, 10 July 1778
From: Genet, Edmé Jacques
To: Adams, John


     
      Hond. Sir
      Vlles. july 10th. 1778
     
     I have receiv’d the papers you Sent me, and will make a proper use of them as soon as possible. When I have done with them they shall be returned you with my gratitude. I am with the greatest respect Your most humble and obedient servant
     
      Genet
     
     
      PS Keppell’s fleet was still at St. Helen’s on the 6th. The mediterranean fleet under convoy of the Worcester was come into port, and also part of the Jamaica and Leeward Islands fleet. They Believ’d in London that Philadelphia had been evacuated, and 6000 men under Gen. Grant detached to Jamaica, Admiral Byron had been met with on the 19th. 20th. and 24. June. This last time near the Western Islands—and the Asia was in Mad era on the 25th. may with the C. E. I. ships on the 7th. this month July. 3 per % cons, were 60. 7/8; per cent Ex. divid.
      Our fleet was Still at Brest wind bound the 7th. of this month. I have a letter from an officer of the fleet of that date.
     
    